Order, Supreme Court, Nassau County (John Lockman, J.), entered on or about September 26, 1991, which denied plaintiffs motion to renew defendants’ prior motion for summary judgment, which had resulted in dismissal of the complaint, unanimouisly affirmed, without costs.
The complaint was properly dismissed^ there being no triable issue of fact with respect to either cause of action. Concerning the cause of action for false imprisonment, defendants established that plaintiffs involuntary confinement at North Shore University Hospital was in accordance with the procedures set forth in the Mental Hygiene Law, and thus privileged. Concerning the cause of action for defamation, defendants established that the offending statements were made in response to plaintiffs application for insurance, and thus also privileged, thereby requiring plaintiff to come forward with evidence that the statements were motivated by actual malice *301(Gould v Broad, 22 AD2d 800, affd 16 NY2d 666), a burden he failed to meet. Concur — Sullivan, J. P., Carro, Wallach, Kupferman and Ross, JJ.